Citation Nr: 0016205	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Evaluation of fracture of the right great and second toes 
of the right foot with degenerative arthritis, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
the RO granted service connection for a toe injury of the 
right foot, rated 10 percent disabling, and denied service 
connection for a bilateral knee condition.  The veteran 
appealed for a higher initial rating for his right toe injury 
and continued his claim of entitlement to service connection 
for a bilateral knee disorder.  The veteran requested a 
hearing at the RO before a Member of the Board.  In September 
1999, the veteran appeared at the RO before the undersigned 
member of the Board in Washington, D.C., for a 
videoconference hearing in lieu of a Travel Board hearing.  
Inasmuch as the appeal involving the right toes is from an 
original award, the Board has framed that issue as shown on 
the title page of this decision.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (appeals from original awards are not 
construed as claims for increased ratings).

The issue involving evaluation of the right toe injury will 
be addressed in the REMAND following the decision below.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that a current left knee disorder is attributable to the 
veteran's military service.

2.  No competent medical evidence has been presented to show 
that a current right knee disorder is attributable to the 
veteran's military service.

CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for a left knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is a continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
a left knee disorder and right knee disorder.  A well-
grounded claim is one which is plausible.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If the 
veteran has not presented a well-grounded claim, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  Id.  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Furthermore, the evidence must justify a belief by a 
fair and impartial individual that the claim is plausible.  
Id.  Generally, in order for a claim of service connection to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The appellant contends that he developed bilateral knee 
problems in service as a result of participating in more than 
forty-five jumps with the 82nd Airborne, some of which 
included difficult landings, as well as running four miles 
every morning.

Following a review of the entire claims folder, the Board 
finds that the veteran's claims of service connection for a 
left knee disorder and right knee disorder are not well 
grounded.  The veteran's service medical records show that he 
was treated in service for complaints of left knee pain in 
September 1977, and complaints of bilateral knee pain in 
February 1978.  Separation examination in March 1978 was 
negative for any complaints or diagnoses of a bilateral knee 
condition.

Post-service medical records are negative for evidence of 
treatment of either a left knee disorder or right knee 
disorder.

On VA examination in April 1998, the veteran reported pain in 
both knees, especially with downhill walking and when going 
down stairs.  He indicated that his knees gave out on him and 
also described a sharp pain since 1975.  The veteran denied 
swelling, heat, redness or locking, but reported that there 
was instability, fatigue and lack of endurance in both knees.  
The veteran denied having any surgery on either knee and 
reported no inflammatory arthritis, dislocation or 
subluxation.  On examination, there was no swelling, 
tenderness or crepitus of either knee.  Range of motion in 
the knee was reported as follows: flexion possible to 135 
degrees on the right and left; extension possible to 0 
degrees, bilaterally.  Quadriceps strength was 3/5 on the 
right and 4/5 on the left; there was no evidence of 
quadriceps atrophy.  Knee reflexes were normal and all 
ligaments were normal with no motion.  X-rays of both knees 
was negative for any significant bony abnormality.  The 
diagnosis with respect to the veteran's knees was bilateral 
knee arthralgia.

At his videoconference hearing before the undersigned Member 
of the Board in May 2000, the veteran testified that he first 
sought treatment for his knees in 1980.  However, he 
testified that those records were no longer available.  Later 
in the hearing, the veteran indicated that he had not sought 
any treatment for his knee complaints in the last 20 years.

As noted, the service medical records reflect two incidents 
of treatment for complaints of knee pain that was diagnosed 
as chondromalacia patella.  No diagnosis was made at that 
time and the separation examination was normal.  Current 
medical evidence reflects a nonspecific diagnosis of 
bilateral knee arthralgia on VA examination with no other 
treatment in the last twenty years.  X-rays of both knees 
were basically negative and the veteran exhibited no 
significant limitation of motion in either the left knee or 
right knee.  More importantly, however, there is no medical 
nexus evidence of record that links any current left knee or 
right knee disorder to any incident of military service or to 
continued symptoms since service.  Because no medical nexus 
evidence has been presented regarding the veteran's claims, 
they are not well-grounded.

As the veteran has failed to meet his initial burden of 
submitting evidence of a well grounded claim of entitlement 
to service connection for a left knee disorder and a right 
knee disorder, VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), and Morton v. West, 12 
Vet. App. 477 (1999).  Against this background, and in the 
absence of medical evidence that links a current left knee 
disorder or right knee disorder to any incident of service, 
the claims of service connection for service connection for a 
left knee disorder and a right knee disorder must be denied.



ORDER

1.  Service connection for a left knee disorder is denied.

2.  Service connection for a right knee disorder is denied.


REMAND

The veteran has appealed for a higher initial rating for his 
service-connected residuals of injury to the right toes.  As 
a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial 10 percent 
evaluation assigned for his service-connected right toe 
disability is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's right toe disability is currently assigned a 10 
percent rating pertaining to moderate foot injury under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  
Diagnostic Code 5284 provides that moderately severe foot 
disability is rated 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  When foot disability is severe, a 30 
percent rating is assigned.  Id.

Following a review of the claims folder, the Board finds that 
further development is warranted.  Service medical records 
reflect that the veteran sustained a fracture of the first 
and second toes of the right foot in June 1975.

On VA examination in April 1998, the veteran was noted to 
have range of motion of the right foot  with metatarsal 
phalangeal joint dorsiflexion possible to 65 degrees with 
mild discomfort at the end of the range of motion.  Plantar 
flexion was possible to 30 degrees, also with mild discomfort 
at the end range of motion.  The resting position of the 
second digit showed it to be hammered at approximately 10 
degrees of dorsiflexion at the metatarsal phalangeal joint 
and 10 degrees plantar flexion of the proximal 
interphalangeal joint.  There was a mild contracture of the 
second toe.  Plantar flexion of the metatarsal phalangeal of 
the second toe was limited to 10 degrees.  X-rays of the 
right foot showed mild degenerative changes in the first 
interphalangeal joint.  The assessment included mild 
degenerative changes in the first interphalangeal joint of 
the right foot that may produce mild chronic discomfort of 
the great toe.

At his videoconference hearing in May 2000, the veteran 
testified that he has received significant treatment to his 
service-connected right toes over the last year and since the 
last VA examination in April 1998.  His testimony also 
included statements that he has tried a number of treatments, 
unsuccessfully, and is currently unable to wear any type of 
shoes for an extended period of time without his toes 
throbbing.

The Board notes that the veteran and his representative 
expressed an intention at the hearing to obtain additional 
medical records, including those VA treatment records 
referenced above, and submit them to the Board with a waiver 
of RO review.  However, no additional records were received 
by or on behalf of the veteran.  Even so, the Board is 
required to obtain those VA treatment records referenced at 
the May 2000 hearing, if they exist, and all pertinent VA 
treatment records, as they are constructively in the 
possession of VA adjudicators.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

With consideration of the veteran's testimony at the May 2000 
hearing that the condition of his right toes has worsened 
since the date of the last VA examination in April 1998, as 
well as the fact that there are outstanding pertinent VA 
treatment records which have not been associated with the 
claims folder, a decision with regard to the veteran's claim 
for a higher initial rating for his injury of the right toes 
cannot be accomplished in the absence of current clinical 
findings.  In this regard, reference is made to Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Furthermore, on remand, the 
RO should consider the applicability of a "staged rating," 
as discussed in the Fenderson case, cited to above.

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the 
Coatesville, Pennsylvania VA Medical 
Center and obtain a copy of all treatment 
records pertaining to the veteran's 
service-connected injury of the right 
toes, and associate them with the claims 
folder.

2.  Following receipt of the 
aforementioned evidence, the veteran 
should be afforded further VA 
examination.  The purpose of the 
examination is to determine the current 
severity of the veteran's service-
connected injury of the right toes.  The 
examiner MUST completely review the 
claims folder prior to the examination, 
including a complete copy of this REMAND.  
All indicated tests, to include range of 
motion and x-rays of the feet, should be 
conducted and reported in full.  
Following examination, the examiner 
should specifically indicate whether the 
service-connected injury to the toes of 
the right foot results in moderate foot 
injury, moderately severe foot injury, or 
severe foot injury.

3.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this remand has 
been complied with in full.  If any 
deficiency is present in the record, 
corrective action should be taken.

4.  Thereafter, the RO should re-
adjudicate the issue of the propriety of 
the initial 10 percent rating for injury 
of the right toes, with consideration of 
Fenderson, supra.

5.  If the benefit sought on appeal is 
denied, both the veteran and his 
representative should be provided with an 
SSOC and given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further appellate consideration.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



